Exhibit 10.47

 

LOGO [g40517ex10_51pg1.jpg]

Insertion Order Amendment No. 1

 

Advertiser/Agency Information Advertiser/Agency Name:    Resolution Media
Address:    225 N Michigan Ave, Suite 820, Chicago, IL 60601 Contact Name/Phone
Number:    *** Email:    *** Campaign Name:    State Farm – Auto

 

Campaign Summary Insertion Order subject to this Amendment:    Insertion Order
dated December 22, 2015 entered into by and between Marchex Sales, LLC. (f/k/a
Marchex Sales, Inc.) (“Company”) and the Advertiser or Agency set forth above.

 

Amended Terms:

  

 

The Volume field on the Insertion Order is hereby deleted and replaced with the
following:

   Estimated Call Volume    Total Budget   

 

***

  

 

***

Amendment

Advertiser agrees to pay Company for all calls delivered based on the amended
terms of the Campaign Summary set forth herein (“Amendment”). This Amendment
incorporates the terms of the Insertion Order referred to herein, except to the
limited extent that such terms were expressly modified by the change in Campaign
Summary. Other than the specific terms and conditions expressly referenced
above, this Amendment shall not be construed to modify any term or condition of
the Insertion Order, which will otherwise remain unchanged and in full force and
effect.

Authorization

By delivering this Amendment, Advertiser or Agency hereby acknowledges and
agrees to abide by the terms of the current Insertion Order except as expressly
amended hereby, with the full understanding and acceptance of all terms,
policies and conditions referenced thereon.

Agreed and accepted this 20th day of January, 2016:

 

Authorized Representative for Marchex Sales, LLC:     Authorized Representative
for Advertiser/Agency: By (Signature):  

/s/ Brendhan Hight

    By: (Signature):  

/s/ Kate Edelson

Name:  

Brendhan Hight

    Name:  

Kate Edelson

Title:  

Director

    Title:  

ABPM

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.